DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 4/15/2022, 07/08/2020 and 08/21/2019 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: (Morgan et al US 20090078116 A1) discloses a dual directional pressure assembly that monitors a differential pressure between an inner wall and an outer wall ( interpreted as first and second spaces). Wiklund et al (WO 01/66955) teaches a Bi-directional differential pressure flow sensor for use in measuring fluid flow rate and direction, uses a flow restriction member with integral differential pressure sensor in-line with the fluid flow. Morgan et al alone and Wiklund et al alone or  in combination with the cited pertinent art anticipate  nor render obvious a directional differential pressure apparatus that comprises  a pivot arm configured to rotate about a second axis transverse to a first axis; and at least one movable element disposed within a second conduit and movable from a first, vertically lower region of the pivot arm to a second, vertically higher region of the pivot arm in response to the directional differential pressure between first and second spaces being greater than a threshold differential pressure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2021081255 A1 Device for indicating presence of directional differential pressure between first and second space, in which movable element travel path section has first movable element stop and second movable element stop
US 20200379000 A1 Device for indicating presence of directional differential pressure, has differential pressure set point indicator that is fixed to rotatable base and includes vial shaped in arc and movable marker mounted in vial
US 20200379001 A1 DIRECTIONAL DIFFERENTIAL PRESSURE DETECTOR
US 20090078116 A1 Adaptable dual-directional, differential pressure assembly
WO 0166955 A2 Bi-directional differential pressure flow sensor for use in measuring fluid flow rate and direction, uses a flow restriction member with integral differential pressure sensor in-line with the fluid flow

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856